DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djugash et al. (US 9,586,318 B2) in view of Zhang (US 7,443,345).
In claim 1, Djugash discloses in Fig. 3, a communication device comprising: 
a housing (smart necklace 200) to be worn by a user (col. 8, line 55; 200 to be worn around a neck of a user); and 
an antenna structure (242) disposed within the housing; 
with the exception of explicitly disclosing the antenna structure comprises: a substrate; a first antenna array disposed on a first surface of the substrate; a second antenna array disposed on a second surface of the substrate; and a reflective wall facing the second surface.
However, Zhang discloses in Fig. 9, antenna structure comprises: a substrate (substrate 2); a first antenna array (antenna elements 5) disposed on a first surface of the substrate (upper surface of 2); a second antenna array (passive elements 7) disposed on a second surface of the substrate (lower surface of 2); and a reflective wall (reflector plate 6) facing the second surface (as shown in Fig. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide antenna for a wearable communication device wherein a reflector plate is disposed with respect to a substrate in the horizontal plane in an antenna device in order to direct energy away from a user.
In claim 2, Djugash in view of Zhang discloses the communication device of claim 1, wherein Djugash further discloses the housing is to be worn around a neck of the user (col. 8, line 55; 200 to be worn around a neck of a user).
In claim 3, Djugash in view of Zhang discloses the communication device of claim 1, wherein Djugash further discloses the housing is a U- shaped housing (200 is a U-shaped in Fig. 3).
In claim 4, Djugash in view of Zhang discloses the communication device of claim 1, wherein Djugash further discloses the antenna structure further comprises a signal processing (211) component to control antenna array elements (connected to antenna 242).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djugash et al. in view of Zhang as applied to claim 1 above, and further in view of Chigusa et al. (US 2018/0323508 A1).
In claim 5, Djugash in view of Zhang discloses the communication device of claim 1; with the exception of explicitly disclosing wherein the first and second antenna arrays in the antenna structure receive and transmit 60 gigahertz (GHz) frequency signals.
However, Chigusa discloses in paragraph [0046] wherein the first and second antenna arrays in the antenna structure receive and transmit 60 gigahertz (GHz) frequency signals (wireless communication by millimeter waves such as 60 GHz band is performed between the HMD 12 and the relay apparatus 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide antenna for a wearable communication device wherein a reflector plate is disposed with respect to a substrate in the horizontal plane in an antenna device in order to direct energy away from a user; and the communication device can operate in the millimeter waves band.
Claims 6-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djugash et al. in view of Zhang and further in view of Chigusa et al.
In claim 6, Djugash discloses in Fig. 3, a communication device comprising: a housing to be worn by a user (col. 8, line 55; 200 to be worn around a neck of a user); with the exception of disclosing
at least two antenna structures disposed within the housing, each antenna structure comprising: a substrate a first antenna array disposed on a first surface of the substrate; a second antenna array disposed on a second surface of the substrate; and a reflective wall facing the second surface; wherein the at least two antenna structures comprise a first antenna structure and a second antenna structure that are disposed on opposite sides of the housing.
However, Chigusa discloses in Fig. 1, at least two antenna structures (36a and 36c) disposed within the housing (12);
Further, Zhang discloses in Fig. 9, each antenna structure comprising: a substrate (substrate 2) a first antenna array (5) disposed on a first surface of the substrate (upper surface of 2); 
a second antenna array (7) disposed on a second surface of the substrate (bottom surface of 2); and 
a reflective wall (reflective plate 6) facing the second surface (as shown in Fig. 9);
Chigusa further discloses wherein the at least two antenna structures comprise a first antenna structure (36a) and a second antenna structure (36c) that are disposed on opposite sides of the housing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide antenna for a wearable communication device wherein a reflector plate is disposed with respect to a substrate in the horizontal plane in an antenna device in order to direct energy away from a user; and the communication device can operate in the millimeter waves band.
In claim 7, Djugash in view of Chigusa and Zhang discloses the communication system of claim 6, wherein Chigusa further discloses: the first antenna structure (36a) is disposed within the housing (12) to be located on a front of the user; and the second antenna structure (36c) is disposed within the housing (12) to be located on a back of the user.
In claim 11, Djugash discloses in Figs. 6-7, a virtual reality system comprising: 

the wearable communication device (200) comprising: a housing to be worn around a neck of a user (col. 8, line 55; 200 to be worn around a neck of a user); with the exception of disclosing
at least two antenna structures to transmit and receive signals, wherein the at least two antenna structures are disposed within the housing, each antenna structure comprising: 
a substrate; 
a first antenna array disposed on a first surface of the substrate; 
a second antenna array disposed on a second surface of the substrate; and 
a reflective wall facing the second surface to: direct received signals onto the second antenna array; and 
direct transmitted signals from the second antenna array to travel in substantially the same direction as transmitted signals from the first antenna array.
However, Chigusa discloses in Fig. 1, at least two antenna structures (36a and 36c) to transmit and receive signals, wherein the at least two antenna structures are disposed within the housing (12);
Further Zhang discloses in Fig. 3, each antenna structure comprising: 
a substrate (substrate 2); 
a first antenna array (5) disposed on a first surface of the substrate (upper surface of 2); 
a second antenna array (7) disposed on a second surface of the substrate (lower surface of 2); and 
a reflective wall (reflective plate 6) facing the second surface to: direct received signals onto the second antenna array (7); and direct transmitted signals from the second antenna array to travel in substantially the same direction as transmitted signals from the first antenna array (5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide antenna for a wearable communication device wherein a reflector plate is disposed with respect to a substrate in the horizontal plane in an antenna device in order to direct energy away from a user; and the communication device can operate in the millimeter waves band.
In claim 12, Djugash in view of Chigusa and Zhang discloses the virtual reality system of claim 11, wherein Chigusa further discloses the virtual reality system further comprises a visual interface (HMD 12).
In claim 13, Djugash in view of Chigusa and Zhang discloses the virtual reality system of claim 12, wherein Chigusa further discloses the visual interface comprises virtual reality goggles worn by a user (HMD 12 is a virtual goggle worn by user).
In claim 14, Djugash in view of Chigusa and Zhang discloses the virtual reality system of claim 11, wherein Chigusa further discloses the virtual reality system comprising an audio interface (audio output unit 44 in Fig. 2).
Allowable Subject Matter
Claims 8-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Dayal (US 10,360,907 B2) teaches smart necklace with stereo vision and onboard processing.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844